IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RENWICK KEEL,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3018

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 1, 2016.

An appeal from an order of the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Renwick Keel, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROWE, and KELSEY, JJ., CONCUR.